Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2019

                                      No. 04-18-00740-CV

                           IN THE INTEREST OF D.S., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02168
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        On December 5, 2018, Assistant Criminal District Attorney, Vincent Petrucci, filed a
notice of appearance as counsel on behalf of appellee – the State of Texas. Appellee’s brief was
due December 20, 2018. However, at this time, appellee has not filed a brief or a motion for
extension of time.

        We therefore ORDER appellee, who is represented by attorney Vincent Petrucci, to file a
brief in this court on or before January 28, 2019. If appellee fails to file its brief on or before
the date ordered, we will order the appeal submitted without one.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court